Title: From George Washington to Robert Carter Nicholas, 7 November 1780
From: Washington, George
To: Nicholas, Robert Carter


                        

                            
                            Dear Sir,
                            Hd Qrs Pasaic Falls Novr 7th 1780.
                        
                        As I am perswaded that the letters, of which the inclosed are copies, never reached your hands, I take the
                            liberty of forwarding a duplicate of the last, & triplicate of the first—with the Inclosures it refers to.
                        Since mine of March to you, I have been favoured with a third letter from our good friend Colo. Fairfax,
                            copy of which I also send; and should be happy in knowing that you had accepted the appointment he mentions—in ordr that
                            I might direct all his Papers to be carefully packed up, & sent to you.
                        I hope—I trust—that no act of Legislation in the State of Virginia has affected, or can affect, the property
                            of this Gentn otherwise than in common with that of every good, & well disposed Citizen of America—It is a well
                            known fact that his departure for England was not only antecedent to the present rupture with Great Britain, but before
                            there was the most distant prospect of a serious dispute with that Country—and if it is necessary to adduce proof of his
                            attachment to the interests of America since his residence there and of the aid he has given to many of our distressed
                            Countrymen in that Kingdm abundant instances may be produd not only by the Gentn alluded to in his letter of Decr 5th 1779
                            but by others that are known to me. & on whm justice to Colo. Fairfax will make it necessary to call, if occasion
                            should require the facts to be ascertained.
                        About the time of my writing to you in March last I communicated the contents of Colo.
                            Fairfax’s Letter of the 3d of Augt 1778 to Colo. Lewis—and received for answer, that the bad state of
                            his health would render it impossible for him to discharge the trust Colo. Fairfax wished to repose in you or him in a
                            manner agreeable to himself & therefore could not think of engaging in it if you (to whom I informed him I had
                            written) should decline it, but he recommended in case of yr refusal Mr Frans Whiting (the former manager of Colls Henry
                            & William Fitzhughs Estate) as a person most likely, in his opinion, to discharge the trust with punctuality. My
                            best respects attend your Lady & family—& with great esteem & regard I am Dr Sir Yr Most Obedt
                            Servt
                        
                            Go: Washington
                        
                    